Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondents “to immediately set a sum certain according to the terms of prior judgments and orders” entered in an action entitled Palumbo v Palumbo pending in the Supreme Court, Nassau County, under index No. 97-024096.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Spolzino, J.E, Skelos, Fisher and Dillon, JJ., concur.